Citation Nr: 1644505	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  14-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

With regard to the characterization of the Veteran's claim, the Board observes that he initially filed a claim of entitlement to service connection for PTSD, which was denied in the September 2013 rating decision.  However, in issuing the June 2014 statement of the case, the RO noted the Veteran's general anxiety disorder diagnosis and recharacterized the Veteran's claim as one for a "psychiatric condition" to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Likewise, the Board notes that the Veteran has been diagnosed with PTSD and GAD as well as unspecified depressive disorder.  In light of Clemons, the Board finds that it is appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, GAD, and unspecified depressive disorder.

The Veteran testified at a September 2015 hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence consisting of medical records and requested that his VA treatment records dated from May 2014 to September 2015 be obtained for inclusion in the record.  Such was subsequently accomplished.  As the Veteran's substantive appeal was received in July 2014, a waiver of Agency of Original Jurisdiction (AOJ) is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

First, the record indicates that there may be outstanding private treatment records.  At the September 2015 hearing, the Veteran testified that in January 2015 and February 2015 he was treated at Hardin Memorial Hospital after having panic attacks.  It does not appear that these records have been associated with the claims file.  On remand, the AOJ should ask the Veteran to submit, or furnish an authorization to enable VA to obtain, any additional private treatment records related to his claimed disorder, to include those from Hardin Memorial Hospital.  

Furthermore, at his September 2015 Board hearing, the Veteran testified that he received ongoing treatment for his acquired psychiatric disorder through the Clarkson and Louisville, Kentucky, VA facilities.  Therefore, while on remand, updated VA treatment records dated from September 2015 to the present should be obtained. 

A remand is also necessary to afford the Veteran a new VA examination so as to determine the nature and etiology of his claimed acquired psychiatric disorder.  In this regard, the Veteran states that he has PTSD as a result of seeing the caskets of deceased young soldiers returning from Vietnam and reading the flight manifest of the planes on which they returned, through which he learned of their young age.  

In June 2014, the AOJ obtained an examination with an opinion as to the nature and etiology of the Veteran's PTSD and GAD.  The examiner found that the Veteran was diagnosed with GAD, but that the Veteran did not meet the DSM-IV or DSM-5 criteria for PTSD.  In rendering his opinion, the examiner did not discuss the etiology of the Veteran's GAD, noting only that there is no apparent psychological connection between seeing caskets many years ago and the Veteran's combat action dreams.

This opinion is inadequate because it failed to address the etiology of the Veteran's GAD.  Further, VA treatment records dated since June 2014 note that the Veteran has been diagnosed with depression.  On remand, the examiner should note all of the Veteran's diagnosed acquired psychiatric disorders, to include GAD and depression, and render an opinion as to whether such are related to his service.

While the record indicates that a nurse practitioner diagnosed the Veteran with PTSD in accordance with the DSM-5 in April 2014, the diagnosis was based on an uncorroborated stressor.  Specifically, in September 2013, the AOJ made a formal finding from that the Veteran's cited stressor could not be corroborated and that further attempts to corroborate the stressor would be futile.  The formal finding notes that the Veteran did not provide a 60 day time frame during which he witnessed the cargo planes returning with caskets of deceased soldiers killed in Vietnam.  Therefore, in the absence of a corroborated stressor, the April 2014 PTSD diagnosis lacks probative value.  However, while on remand, the Veteran should be provided an additional opportunity to provide specific details regarding his claimed stressor, to include a 60 day time frame, which would allow the AOJ to seek corroboration of such stressor.  He should also be provided the opportunity to submit additional evidence to corroborate the cited in-service stressor.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include his January and February 2015 treatment at Hardin Memorial Hospital and VA treatment records dated from September 2015 to present should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Provide the Veteran with an additional opportunity to provide specific details regarding his claimed stressor, to include a 60 day time frame, which would allow the AOJ to seek corroboration of such stressor.  He should also be provided the opportunity to submit additional evidence to corroborate the cited in-service stressor, i.e., that he saw the caskets of deceased young soldiers returning from Vietnam and reading the flight manifest of the planes on which they returned, through which he learned of their young age.  

If additional evidence is submitted, send a request to the Joint Services Records Research Center (JSRRC), or other appropriate facility, to determine if the stressor reported by the Veteran can be independently verified. If the search for this stressor verification leads to negative results, the AOJ should notify the Veteran and afford him the opportunity to respond. 

After associating with the claims file all available records and/or responses received from each contacted entity, prepare a report detailing whether the Veteran's cited stressor could be verified.  If the occurrence of the cited stressor cannot be verified, then so state in the report.

3. After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria.  In this regard, the examiner should identify all acquired psychiatric disorders that have been present at any time proximate to his May 2012 claim.  If he or she finds that the Veteran did not meet the DSM-IV criteria for PTSD, GAD, and/or depression at any time, such a finding should be reconciled with the evidence of record showing such diagnoses.

(B)  If, on remand, the Veteran submits new evidence, and the RO is able to corroborate the Veteran's stressor, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of the corroborated in-service stressor.  

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any such disorder is related to the Veteran's military service, to include his observation of the caskets of deceased soldiers returning home from Vietnam and reading the flight manifest, which included personal details about the deceased soldiers.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and the other medical opinions of record.  The rationale for any opinion offered should be provided.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




